Name: Regulation (Euratom, ECSC, EEC) No 2531/72 of the Council of 4 December 1972 amending Regulation (Euratom, ECSC, EEC) No 260/68 laying down the conditions and procedure for applying the tax for the benefit of the European Communities
 Type: Regulation
 Subject Matter: business organisation;  EU institutions and European civil service;  taxation;  personnel management and staff remuneration
 Date Published: nan

 5.12.1972 EN Official Journal of the European Communities L 272/6 REGULATION (EURATOM, ECSC, EEC) NO 2531/72 OF THE COUNCIL of 4 December 1972 amending Regulation (Euratom, ECSC, EEC) No 260/68 laying down the conditions and procedure for applying the tax for the benefit of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities; Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof; Having regard to the proposal from the Commission; Whereas it is necessary to amend Regulation (Euratom, ECSC, EEC) No 260/68 (1) of the Council of 29 February 1968 laying down the conditions and procedure for applying the tax for the benefit of the European Communities, as amended by Regulation (Euratom, ECSC, EEC) No 1370/72 (2) in order to take account of Regulation (Euratom, ECSC, EEC) No 2530/72 (3) introducing special measures applicable to the recruitment of officials of the European Communities in consequence of the accession of new Member States, and for the termination of service of officials of those Communities; HAS ADOPTED THIS REGULATION: Article 1 Regulation (Euratom, ECSC, EEC) No 260/68 shall be amended as follows: (a) Article 2 shall be supplemented by a fourth and fifth indent as follows:  those entitled to the allowance for termination of service under Article 3 of Regulation (Euratom, ECSC, EEC) No 2530/72;  those entitled to the allowance for termination of service under Article 4 of Regulation (Euratom, ECSC, EEC) No 2530/72; (b) Article 6 (1) (b) shall be supplemented by the following: These provisions shall also apply to payments made pursuant to Article 4 of Regulation (Euratom, ECSC, EEC) No 2530/72. Article 2 This Regulation shall enter into force on 7 December 1972. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1972. For the Council The President N. SCHMELZER (1) OJ No L 56, 4.3.1968, p. 8. (2) OJ No L 149, 1.7.1972, p. 3. (3) OJ No L 272, 5.12.1972, p. 1.